 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry ofthe United States and Canada and Sprinkler Fit-ters and Apprentices Local Union No. 314 ofthe United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada(Ameri-can Fire Sprinkler Corporation)andCharles F.Enderle.Case 17-CB-3109June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN, CRACRAFT, AND DEVANEYOn May 5, 1986, Administrative Law JudgeJames L. Rose issued the attached decision. TheRespondentsfiledexceptions and a supportingbrief,and the General Counsel filed a brief inanswer to the Respondents'exceptions.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified, to modify the remedy,'and to adopt the recommended Order as modified.The judge found that the Respondents violatedSection 8(b)(1)(A) of the Act bymaintaining, inconjunction with a union-shop agreement with theEmployer, a requirement that fines be paid beforedues.The judge also found that the Respondentsviolated Section 8(b)(1)(A) by finding employee-members Charles Riggle and Charles Enderle forallegedly violating a "vehicle return" rule.Weagree with the judge for the following reasons.2Section 166(c) of the constitution of RespondentUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada (United Association)states:"National and Local assessments,discipli-nary assessments,and loans are payable beforedues."Article 3 ofthe collective-bargaining agree-ment between the Employer and RespondentSprinkler Fitters and Apprentices Local 314 of theUnited Association (Local 314) requires the Em-ployer's sprinkler fitters to become members of,and maintain their membership in, Local 314 as acondition of employment.3 In order to join or' Interest shall be computed in the manner prescribed inNew Horizonsfor the Retarded,283 NLRB 1173(1987).2 The judge also found that the Respondents'fining of Riggle and En-derle did not breach the Respondents' duty of fair representation No ex-ceptions were filed to this finding Because we agree with the judge'sfinding that these fines violated Sec.8(b)(1)(A) on another basis,it is un-necessary for us to pass on whether the same conduct constituted abreach of the duty of fair representation.0 The collective-bargaining agreement was between Local 314 and Na-tional Fire Sprinkler Association,Inc, of which the Employer,AmericanFire Sprinkler Corporation,was a member.retain membership in Local 314, an employee mustpay dues to Local 314. The judge concluded, andwe agree, that,under established precedent,4 theRespondents'maintenance of section 166(c) in con-junction with article 3 violates Section 8(b)(1)(A)of the Act, in that it implicitly threatens employeeswho are fined that they may suffer loss of employ-ment of reasons other than failure to pay dues orinitiation fees.5At a special prestrike meeting on June 22, 1984,Local 314 passeda resolutionproviding that "ifL.U. #314 goes on strike July 1, 1984, all Compa-ny-owned vehicles driven by L.U. #314 members[must] be returned to the Company Parking Lotmidnight June 30, 1984."Local 314subsequentlyfinedemployee-membersCharlesRiggleandCharles Enderle for keeping their company trucksat their homes during part of the strike, eventhough at the time they had been performing emer-gency work with Local 314's approval. The em-ployees' appeals of their fines were denied by theUnited Association. The judge concluded, and weagree,that by fining Enderle and Riggle the Re-spondents violated Section 8(b)(1)(A) of the Act.In adopting the judge'sconclusion that, underScofield v.NLRB,6Riggle'sand Enderle'sfineswere unlawful,we find it unnecessary to pass onthe judge's findings that the vehicle-return rule didnot reflect a legitimate union concern and that itwas adopted without discussion. Rather, we relysolely on the judge's finding that the rule was notreasonably enforced against Riggle and Enderle, inview of the ambiguity of the application of the ruleto employees working on emergency jobs. The ruledid not mention emergency work, even though theEmployer and Local 314 had an agreement that* Elevator Constructors Local 8(San Francisco Elevator),243 NLRB 53(1979), motion for rehearing denied 248 NLRB 951 (1980),enfd.665 F.2d376 (D.C Cit. 1981),Laborers Local 1445(Badger Plants),266 NLRB 386(1983).5In adopting this conclusion,we do not rely on the judge's findingthat the Respondents had an obligation to inform Enderle and Riggle thatthe fines assessed against them did not have to be paid for them to retaintheir membership status for purposes of employmentThe judge's recommended Order provides that the Respondent shallnot maintain sec 166(c) of their constitution so long asanycollective-bargaining agreement covering their members contains a union-securityclauseThe Respondents contend that this language is overly broad be-cause some United Association locals have collective-bargaining agree-ments that do not include union-security clauses and, thus,the applicationof a fines-payable-before-dues requirement to employee-members coveredby these agreements is lawful. Because the 8(b)(1)(A) violation foundhere can occur only when employee-members are subject to a union-se-curity clause,our Order requires the Respondents to cease maintaining,and to rescind,sec. 166(c) insofar as this requirement exists in conjunc-tionwith collective-bargaining agreements containing union-securityclauses.We view this language as merely a refinement making the termsof the Order more closely reflect the substance of the violative conduct.Cf.Plumbers Local 460,287 NLRB 788 (1987);Laborers Local 1445,above,Elevator Constructors Local 8,above.6 394 U.S 423 (1969).295 NLRB No. 49 PLUMBERSLOCAL314 (AMERICAN FIRE SPRINKLER)emergency work would be performed during thestrike.Even Local 314's vice president admitted hedid not know whether, under the rule, an employeewould be allowed to keep his truck if working onan emergency project lasting more than 1 day.Thus,we agreewith the judge that the rule wasunreasonably enforced against Riggle and Enderle.The Respondents contend that the fining ofRiggle and Enderle for violating the vehicle-returnrule was strictly a matter of internal union concern.We disagree.While he was appealing his fine totheUnited Association,Riggleattempted to payhis dues on a quarterly basis, as he had previouslydone. Local 314, however, would not accept a 3-month payment.Rather,it allowed him to pay only1month at a time.Similarly,during the period thatEnderle was appealing his fine, he found Local 314hesitant to accept any dues from him. Once hepointed out, however, that while an appeal waspending the practice was to allow the appellant topay 1 month's dues at a time,he was permitted topay just 1 month's dues. Additionally, the lettersthat Riggle and Enderle received from the UnitedAssociationdenying their appeals specificallystated that their fines were payable before dues, inaccordance with section 166(c) of the constitution.It is thus clear that the Respondents'enforce-ment of the vehicle-return rule against Riggle andEnderle was not solely an internal union matter. Inpermitting them to pay dues only a month at a timewhile the fines were being appealed, Local 314 ef-fectively was preventing them from prepaying theirdues for a longer period so that if their appealswere denied the "fines payable before dues" rulecould be brought to bear at the earliest possibletime to compel payment of the fines. Additionally,when the United Association denied their appeals,itexplicitly invoked the "fines payable beforedues" requirement.Because as noted above,Riggleand Enderle were required to pay dues to Local314 in order to keep their jobs, themanner inwhich the Respondents enforced the vehicle-returnrule against them implicitly threatened them withjob loss. Thus, the enforcement of thisrule againstRiggle and Enderle was not solely an internalunion matter but, rather, affected their employmentstatus.'Accordingly, we adopt the judge's recommendedOrder as modified to conform to the violationsfound above.T In light of our finding that theRespondents'enforcementof the vehi-cle- returnrule against Riggle andEnderle affectedtheir employmentstatus,it is unnecessary for us to passon whether,absent sucha finding,the enforcementof the ruleagainst themwould havebeen unlawful.429ORDERThe National Labor Relations Board orders thatthe Respondents, United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canadaand Sprinkler Fitters and Apprentices Local UnionNo. 314 of the United Association of Journeymenand Apprentices of Plumbing and Pipe Fitting In-dustry of the United States and Canada, KansasCity,Missouri,their officers, agents, and represent-atives, shall1.Cease and desist from(a)Unreasonably enforcing union rules againstmembers.(b)Maintaining, in conjunction with a collective-bargaining agreement containing a union-securityclause, section 166(c) of the United Associationconstitution,which provides, without qualification,that "National and Local assessments,disciplinaryassessments and loans are payable before dues."(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the purpose of the Act.(a) Rescind the $500 fine against Charles Enderleand the $150fine againstCharlesRiggle and reim-burse them, respectively, for these amounts withinterest as provided in the remedy section of thejudge's decision,as modified herein.(b) Remove from their files any references to thecharges and disciplinary action against Enderle andRiggle and notify them in writing that this hasbeen done and that the unlawful disciplinary pro-ceedingswill notbe used againstthem in any way.(c)Rescind from their constitutions, bylaws, orother governing documents section 166(c), quotedabove, insofar as it exists in conjunction withunion-securityclausesincollective-bargainingagreements or is applied in conjunction with suchclauses.(d) Post at Local 314 offices and meeting hallscopies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 17, after being signedby theRespondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintainedfor 60consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.8 If this Order is enforced by a judgment of a United States court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLaborRelations Board" shall read"Posted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." 430DECISIONS OF THENATIONALLABOR RELATIONS BOARDReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(e) Sign and return to the Regional Director suf-ficient copies of the notice for posting by AmericanFire Sprinkler Corporation, if willing, at all placeswhere notices to employees are customarily posted.(f)Notify theRegionalDirector in writing with20 days from the date of this Order what steps theRespondents have taken to comply.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT unreasonably enforce our rulesagainst our members.We will not maintain, in conjunction with aunion-security clause, section 166(c) of the UnitedAssociation's constitution,which provides: "Na-tional and Local assessments, disciplinaryassess-ments and loans are payable before dues."WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.We will rescind and refund with interest the$150 fine against Charles Riggle and the $500 fineagainst Charles Enderle imposed for allegedly vio-lating the June 22, 1984 rule concerning return ofcompany-owned vehicles.WE WILL notify Charles Riggle and Charles En-derle that we have removed from our files any ref-erence to the charges and disciplinary actionagainst them for alleged violation of the vehicle-return rule and that we will not use these chargesor disciplinary action against them in any way.WE WILL rescind from our constitutions, bylaws,or other governing documents section 166(c) of theUnited Association constitution, insofar as it existsin conjunction with union-security clauses in col-lective-bargaining agreements or is applied in con-junction with such clauses.UNITED ASSOCIATION OF JOURNEY-MEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUS-TRY OF THE UNITED STATES ANDCANADA ANDSPRINKLER FITTERSAND APPRENTICES LOCAL UNION No.314 OF THE UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OFTHE PLUMBING AND PIPE FITTINGINDUSTRY OF THE UNITED STATESAND CANADAJulie K. Hughes, Esq.,for the General Counsel.John P. Hurley, Esq. (Jolley,Walsh,Hager & Gordon),ofKansasCity,Missouri,for RespondentLocal 314.Brian A. Powers, Esq.,andCharlesW. Gilligan, Esq.(O'Donoghue & O'Donoghue),of Washington,D.C., forRespondent United Association.DECISIONSTATEMENTOF THE CASEJAMESL.ROSE,AdministrativeLaw Judge. Thismatterwas tried before me on 22 January 1986, atKansasCity,Kansas, on the General Counsel's com-plaint' allegingthat theRespondents approved fines im-posed on the ChargingParty andanother individual forviolating a union rulewithouthaving given them fairnotice that their conduct was violative of the rule. It isallegedthat theRespondentstherebyfailed to representthem in violation of Section8(b)(1)(A) of theNationalLaborRelationsAct, 29 U.S.C. § 151et seq.It is alsoallegedthat theRespondents maintained in their constitu-tion a clause providingthat fineswould be payablebeforedueswhich,inconnectionwitha union-shopclause in the applicable collective-bargaining agreement,coerced and restrained employees in the exerciseof theirSection 7 rights in violation of Section8(b)(1)(A) of theAct.Both Respondents deny the substantive allegations ofthe complaint or that in any manner they committed anyviolationof the Act.On the recordas a whole, including my observation ofthewitnesses,briefs, and arguments of counsel,I issuethe followingFINDINGS OF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONIt is admitted, and I find,thatSprinkler Fitters andApprentices Local Union No. 314 of the UnitedAssocia-tion of Journeymen and Apprenticesof thePlumbingand Pipe Fitting Industryof the UnitedStates andCanada(Local314) is a labor organization within the'The charge was filed on 19 August 1985,and amended on 25 Sep-tember 1985. The complaint issued on 25 October 1985 PLUMBERSLOCAL 314 (AMERICANFIRE SPRINKLER)meaning of Section2(5) of theAct. It is also admitted,and Ifind,thatUnitedAssociation of Journeymen andApprentices of thePlumbing and Pipe Fitting Industryof the UnitedStates and Canada(the UnitedAssociation)isa labor organization within the meaning of Section2(5) of the Act, andthatLocal314 is a subordinateentity.Although Local314 is in many respects autono-mous, the United Association maintains certain adminis-trative control over it, and has the authority to reviewcertain of its decisions-including the discipline of mem-bers.In connection with its representation of employees,Local314 has had a series of collective-bargaining agree-ments with NationalFireSprinkler Association,Inc. (theSprinklerAssociation),one ofwhosemembers, theAmerican FireSprinklerCorporation (the Employer), isa Missouri corporation with anoffice andprincipal placeof business in Lenexa,Kansas, and a fabricationfacilityinKansasCity,Missouri.The Employerhas been engaged in the fabrication,sale, installation,and service of fire sprinkler in theGreaterKansasCity area. Annuallythe Employer sellsand shipsdirectly fromitsKansasCity,Missourifacilityproducts goods, and materials valued in excessof $50,000directly topoints outside the Stateof Missouri.It is ad-mitted,and I find,that the Employer is a corporation en-gaged in interstate commerce within the meaning of Sec-tion 2(6) and(7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. TheEssential FactsIn the summerof 19842 officials of Local 314 begannegotiationswiththe Sprinkler Assocation for a collec-tive-bargaining agreement to replace the one due toexpire at midnight 30 June.On 22June, a special meeting ofthe Union'smember-shipwas called to discuss proposals submitted by theSprinkler Association.At thatmeeting it was determinedto reject those proposals and, if necessary,to commencestriking against its members beginning1July.Also at themeeting, accordingto theminutes, the following resolu-tion was proposed and passed:Motion madethat if L.U. #314 goes on strike July1,1984,allCompany-owned vehiclesdriven byL.U. #314 membersbe returned to the CompanyParking Lot midnight June 30, 1984.Sucha resolution had never before beenadopted bythe membershipof Local 314.Nor wasthere any specificdiscussion prior to adoption of the resolution on 22 June,at least nonewhichany witness could remember. Ac-cording to the testimonyof JosephMiller,the businessmanager ofLocal314 at the time,while there was "verylittle talk"about the resolution,its purpose was to moni-torwhethermemberswere surreptitiouslyworkingduring the strike.Certain ofthe Employer's employees(as well,presum-ably, as employees of other employers) are styled "serv-2All dates are in 1984 unless otherwise indicated.431ice fitters"who, among other things,are on call to doemergency work and are allowed to keep a companytruck.Typically a service worker will drive directlyfrom his home to the jobsite to which he is assignedwithout first going to the Employer's Lenexa office orKansas City fabrication facility.A service fitter will goto those places only rarely and then only as needed.Service fitters are entitled to use their assigned trucks forpersonal business,at least on a limited basis.In past strikes Local 314 had allowed its members todo emergency service work on an ad hoc basis.Membersof Sprinkler Association were informed that such wouldbe the policy in 1984. And, specifically,the Union gavepermissionforworkto be finished on one of the Em-ployer's projects,to which Charles Enderle and CharlesRiggle was assigned.Thus on 1 July, Enderle and Riggle continued to workon a project of the Employer; and,rather than returningtheir respective vehicles to the Employer's facility eachnight, they continued to drive them home.Shortly after the strikebegan,officers of Local 314noticed that Enderle and Riggle had Employer trucksparked in their respective driveways,a fact which wascommunicated to the Employer-but not to Enderle orRiggle.Robert Caputo, construction manager of the Em-ployer, "contacted Mr. Enderle and Mr.Riggle and theycomplied (by turning their vehicles in)."Charges under the United Association constitutionwere brought against Enderle and Riggle by JohnMcCormick,the vice president of Local 314 respectivelyon 2 August and 6 September1984.Thenature of theoffense against each was, "Kept company truck at hisresidence in violation of directive MSC of local Member-ship that all company trucks be returned to Companylot."Trial dates were set.In the case of Riggle, the execu-tive board met and fined him $500 for this rule violationprior to his trial date.When he pointed this out, the finewas canceled,the trial date reset, and when he showedup, he was found guilty.However, since Riggle admittedhe had kept the truck,but thought it was permissiblesince he had permission to work, his fine was set at $150.Enderle was fined $500 because,according to Miller,he did not admit his guilt. (The supposed distinction be-tween Enderle's denial of guilt and Riggle's admission isnot clear from this record.)Both Enderle and Riggle appealed their fines to theUnited Association.The appeals were denied, and byletter of 2 July 1985 from the United Association's gen-eral secretary-treasurer to Riggle:This will officially notify you that the General Ex-ecutive Board has denied your appeal and has ap-proved the action taken by Local Union 314,Kansas City,Missouri, in placing a $150.00 fineagainst you. In accordance with Section 166(c) oftheUnitedAssociationConstitution, the $150.00fine is payable before dues.Similarly, on2 July1985, the United Association's gener-al secretary-treasurer,wrote Enderle: 432DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThis will officially notify you that the General Ex-ecutive Board has denied your appeal and has ap-proved the action taken by Local Union 314,Kansas City,Missouri,inplacing a $500.00 fineagainst you.In accordance with Section 166(c) oftheUnitedAssociationConstitution, the $500.00fine is payable before dues.On 2 August 1985 Riggle paid his $150 fine and on 18September Enderle paid his $500 fine.The current collective-bargaining agreement providesfor union membership of all employees in the bargainingunit and requires,on request,the Employer to dischargethose who do not maintain their membership in accord-ance withthis clause.3B. Analysis and ConcludingFindingsThe GeneralCounsel contends thatby finingEnderleand Riggle,under the facts of this case,Local 314 violat-ed itsduty offair representation to its members,and theUnited Associationis jointly liable inasmuch as it ap-proved the fines.In addition,the General Counsel con-tends that by maintaining the fines-before-dues clause inthe constitution in connectionwiththe union-shop clauseof the collective-bargaining agreement,Local 314 andtheUnitedAssociationimplicitlythreatenedmemberswith loss ofemployment for reasons other than the peri-odic payment ofdues and initiation fees uniformly re-quired.They therebyviolated Section8(b)(1)(A) of theAct.1.The vehiclereturn ruleBoth Respondents citeScofield v.NLRB,394 U.S. 423(1969) (which affirmedthe generalright ofunions to dis-ciplinemembers withinternalsanctions so long as theirjobs were not affected,NLRB v. Allis-Chalmers Mfg. Co.,388 U.S. 175 (1967)),in contending that a union may dis-ciplinemembers where the rule enforced does not in-fringe on any Congressional policy, reflects a legitimateinterestof the union,isreasonably enforced againstunion members and the member is free to escape the ruleby resigning union membership. Both contend that thefour tests ofScofieldwere followed by Local 314 in thiscase.Thereforethe fines against Riggle and Enderlewere not proscribed by the Act.First, I conclude that, as applied here, the vehicle ruledoes not reflect a legitimate union concern.In fact theRespondent'switnesses were not very clear on its pur-pose.According to Miller, the rule was to "monitorwhere our members were working or if any of themwere working outside the emergency rule, the permissionfor emergencywork.So we could monitor and keeptrack of the trucks, basically." However, Miller did notsatisfactorily explain how the vehicle rule could possiblyaid in this.John McCormick,the Union's vice president' It is noted that Kansas is a "Right-to-Work"state,while Missouri isnot However,there is no question concerning the general applicability ofthe union security clause in this matter,particularly inasmuch as most ofthe work done by both Enderle and Riggle takes place in Missouri. Nei-ther Respondent contended that the union-secunty clause is inapplicableto Enderle,Riggle, or the Employer's employees in general(and signer of the charges),thought the rule would havean economic impact and therefore help the strike by ex-tending emergency service calls by one-half hour. Sincenone of the witnesses could remember whatever limiteddiscussion there may have been before adopting the rule,even these statementsof policy concernare based onspeculation rather than proof.In any event, whatever may be thegeneralefficacy ofthe Respondents'argument in favor of the rule, on thefirst day of the strike, Local 314 gave the Employer per-mission for Enderle and Riggle to continue to workduring the strike.Thus, the trucks would have been goneduring working hours.To return them could not havefurthered the aims seen by either Miller or McCormick.Strict adherence would have been a detriment to Enderleand Riggle,but of no apparentbenefit to Local 314. It istotally unexplained on this record or in argument howcompliance with the rule by Enderle and Riggle couldhave benefitedany legitmatepolicy concern of theUnion.Scofield,I conclude, places the burden of proving theexistence of a legitmate policy basis on the union whichundertakes to discipline its members.Local 314 did notcarry its burden.In addition,the fines of Enderle and Riggle on thisrecord are patently unreasonable. The resolution wasadopted without discussion. There had never before beensuch a resolution or requirement that service fitters whohad the use of company trucks had to return them at thetime of a strike.Here local 314 had given the Employerpermission to continue to work on the project to whichEnderle and Riggle had been assigned. Therefore, it isclearly reasonable that Enderle and Riggle would believethat so long as they had permission to work,they couldkeep their trucks. Even McCormick did not knowwhether a service fitter would be allowed to keep histruck if working on an emergency project lasting morethan 1 day-as was the case here.While both Respond-ents contend that the burden was on Enderle and Riggleto clarify this matter, I conclude that the burden for anyambiguity should properly be placed on Local 314,whose rule it was.Finally, neither Enderle nor Riggle was contacted atany time by any representative of Local 314 about thismatter, until McCormick filed charges.Neither was evertold that keeping the truck under the circumstances herewas in violation of the 22 June resolution.Indeed, theywere informed of their alleged violation of this rule bythe Employer and, immediately upon notification, they infact returned the vehicles to the Company's premises. IfLocal314 was simply interested in seeking compliancewith the alleged policy considerations of the rule, surelyMiller or someone would have told Enderle and Riggle.Instead formal charges were brought and substantialfines levied.On these facts,the equities are so over-whelmingly in favor of Enderle and Riggle as to estab-lish that the fines were invidious and arbitrary. The rulewas not reasonably enforced and therefore did not meetone oftheScofieldcriteria.As applied to the facts of this case, fining Enderle andRiggle for failure of strict compliance with the vehicle PLUMBERSLOCAL314 (AMERICAN FIRE SPRINKLER)return rule was violative of Section8(b)(1)(A) of theAct.2.The fines-before-dues clauseAs quoted in its letters denying their respective ap-peals, in material part the constitution of the United As-sociation Section 166(c) reads:"National and Local as-sessments,disciplinary assessments,and loans are payablebefore dues."Such a provision,along with the require-ment of union membership for continued employment,violates Section 8(b)(1)(A) of the Act.Elevator Construc-tors Local 8(San Francisco Elevator Co.),243 NLRB 53(1979).InLaborers 1445(Badger Plants),266NLRB 386(1983), the Board explained:[A] union-security clause which utilizes the contin-ued threat of job loss to exert pressure on an em-ployee to maintain union membership status, cou-pledwith a provision requiring payment of finesbefore acceptance of dues, constitutes an unlawfulthreat to an employee'semployment relationship.The threat arises because employees knowing thattheir acceptance of dues is conditioned upon pay-ment of fines can reasonably assume that they mustmake all of the payments in order to avoid the riskthat the union will seek their discharge.Such a risk,the Board concluded,is not required by the Act norisa union permitted to threaten action indirectlywhich it cannot threaten directly.In this connec-tion,the Board found that the combination of thefines-payable bylaw with the union-security clausewas an unlawful threat even in the absence of anovert threat to cause the discharge of the employee.The United Association contends that Section 166(c) isdesigned simply "to affect a fined member's intraunionstatus until the fine is paid."Thus, it is argued,the onlypurpose of this rule is to prohibit such individuals as En-derle and Riggle from holding union office or being del-egates to the International convention and the like.There was no threat, direct or implied, that their jobswere in jeopardy if they failed to pay the fines. I rejectthis argument.At no time during the proceedings before Local 314 orthe United Association were Enderle and Riggle ever in-formed that they did not have to pay the fines in orderto continue to be employees.To the contrary,the clearimplication of the letters from the United Associationwas they could continue to pay dues prior to its rulingon the appeals,but after the appeals had been denied, thefines would have to be paid before dues. In fact, the min-utes of the Local 314 executive board concerning thesefines reads:"Both are assessed$500.Each must be paidprior to any new issuance of stamps(showing duespaid)."In effect the United Association argues that since theFederal labor laws prohibit it from doing what is impliedin its letter, these individuals could not have been threat-ened-that the employee members should be chargedwith the sophistication in labor law of the Union's staffattorneys.Ireject this contention. InBadger Plants,supra, the Board quoted with approval from the order433enforcingSan Francisco Elevatorby the Circuit Court forthe District of Columbia Circuit:We find it similarly reasonable for the Board to de-termine that a union security clause conjoined witha fines payable bylaw may induce unsophisticatedemployees to fear that will lose their jobs if they donot pay their fines. [665 F.2d 376,382 (1981).]I conclude that both Respondents had an obligation toinform Enderle and Riggle that any fines assessed againstthem did not have to be paid in order for them to retaintheirmembership status for purposes of employment,even though losing that status for purpose of intraunionaffairs.I therefore conclude that Section 166(c) as writ-ten, in connection with a union-shop clause in a collec-tive-bargaining agreement and the facts of this particularcase, implies a threat to employees who are fined thatthey may suffer loss of employment for reasons otherthan their failure to pay dues and initiation fees uniform-ly required.By maintaining Section 166(c) in its constitu-tion,theUnitedAssociationhasviolatedSection8(b)(1)(A) of the Act, and,jointly with Local 314, it vio-lated Section 8(b)(1)(A) of the Act in approving the fineslevied against Enderle and Riggle.The United Association contends that it has no respon-sibility for the fines. However, under the Internationalconstitution,itclearly has the authority and duty toreview such fines and did so in this case.(Review ofRiggle's was summarily denied because it did not meetthe jurisdictional threshold of $500.)Local 314 is clearlysubordinate to the United Association,notwithstandingthat Local 314 has a certain degree of autonomy withregard to election of officers,ownership of property, andthe like.For purposes of fining members and withhold-ing membership status, the United Association is clearlyjointly responsible with the Local Union, and I so find inthis case.3.Theduty of fair representationFinally,theGeneral Counsel alleges that fining En-derle and Riggle was a breach of the Respondents' dutyof fair representation.Though somewhat academic(since I conclude thatlevying the fines was in violation of the Act), the issue asto this theory of unlawfulness is whether the Respond-ents' actions were related to any representation of En-derle or Riggle vis-a-vis any employer.SeeSan FranciscoElevator Co.,supra. I conclude they were not. The factsgiving rise to this case did not involve a dispute betweenan employee and an employer.The Employer did notcare whether Enderle and Riggle kept the trucks or not.Either way their employment was not affected(thoughnot keeping the trucks was a personal detriment). Thedisputewas strictly intraunion.Therefore the fining ofEnderle and Riggle was not a breach of the duty of fairrepresentation.Such cases asCarpenters720 (UMC ofLouisiana), 276NLRB 59 (1985),appear inapposite. There the memberwas fined for violating a hiring hall rule(maintaining hisname on an out-of-work list while working for a nonsig- 434DECISIONSOF THE NATIONALLABOR RELATIONS BOARDnatory employer).Such relates directly to the union'srepresentation of employees vis-a-vis employers.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor practices found above, occurring inconnectionwiththe Respondents'representation of em-ployees of employers engaged in interstate commerce,have a close, intimate,and substantial relationship totrade, traffic,and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof within themeaningof Section 2(6) and (7) of the Act.IV. THE REMEDYHaving concluded that the Respondents violated theNational LaborRelationsAct incertain respects,I shallorder them to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act, including rescinding the fines and remitting theamounts paid by Enderle and Riggle with interest as pro-vided for inFlorida Steel Corp.,231 NLRB 651 (1977).See generallyIsisPlumbing Co.,138 NLRB 176 (1962).[Recommended Order omitted from publication.]